               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ST AT E SVI L LE DIVISION
                            No. 5:17-CV-00206

 CARMAN D. ROGERS,                              )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )
                                                )
 ANDREW SAUL,                                   )
 Commissioner of                                )
 Social Security                                )
                                                )
                Defendant.                      )
                                                )
                                                )


                                               ORDER

       Upon consideration of Plaintiff’s motion for attorney’s fees pursuant to 42 U.S.C. §

406(b), and Defendant’s response, it is this 7th day of July, 2020, by the United States District

Court for the Western District of North Carolina,

       ORDERED that Plaintiff’s counsel is awarded an attorney’s fee pursuant to the Social

Security Act, 42 U.S.C. § 406(b), in the amount of $5,597.50 (or 25% of Plaintiff’s past-due

benefits, whichever is less). Plaintiff’s counsel will reimburse Plaintiff any fees he previously

received under the Equal Access Justice Act (EAJA), 28 U.S.C. § 2412.

       SO ORDERED.



                                   Signed: July 14, 2020




         Case 5:17-cv-00206-GCM Document 23 Filed 07/14/20 Page 1 of 1
